                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT,
    Plaintiff,

     v.                                       CIVIL ACTION NO. 18-CV-2910

RIMMER, et al.,
    Defendants.

                         ~            ORDER

     AND NOW, thi0 day of June, 2019, it is hereby ORDERED that:

  1. The Defendants' motion to dismiss the Complaint [Doc. 11] is GRANTED.

  2. The Complaint is DISMISSED with prejudice.

  3. The Plaintiff's motion for appointment of counsel [Doc. 17] is DENIED as moot.

  4. The Clerk shall mark this case closed.




                                      BY THE COURT:
